Appeal from an order of the Court of Claims, entered August 14, 1975, which denied claimant’s motion for permission to file a late claim. Claimant, a foreign corporation, owned a truck which was in an accident on March 15, 1975 with a snowplow owned and operated by the State of New York. The accident occurred on the Taconic Parkway in Dutchess County, New York. The failure to file the requisite notice of claim (Court of Claims Act, § 10, subd 3) within 90 days of the accident is herein sought to be excused on the grounds that the State will not be prejudiced by the grant of leave to file late and, further, that claimant, as a nonresident corporation, was unaware of the requirement of this State that a notice of claim must be filed within a limited time. Since the sole argument below to compel the exercise of discretion permitting a late filing was "ignorance of the law”, the record was insufficient to justify the granting of the relief requested. To have done so would have been an improvident exercise of discretion (Bartlett v State of New York, 283 App Div 1000). Next, in the absence of a reasonable excuse, the issue of prejudice or lack thereof, insofar as the State is concerned, is irrelevant (Landry v State of New York, 1 AD2d 934). Order affirmed, without costs. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.